Citation Nr: 0125545	
Decision Date: 10/30/01    Archive Date: 11/05/01

DOCKET NO.  94-18 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to secondary service connection for a right 
hip disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for secondary service connection for a right 
knee disability.

3.  Entitlement to an increased disability rating for a left 
knee disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel

INTRODUCTION

The veteran served on active duty from August 1969 to June 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1993 RO rating decision which denied 
secondary service connection for a right hip disability; 
denied an application to reopen a claim for secondary service 
connection for a right knee disability; and denied an 
increased disability rating for a left knee disability, 
currently evaluated as 20 percent disabling.  The Board 
remanded these claims for further development in August 1996 
and September 2000.

In its September 2000 decision, the Board denied claims for 
service connection for a bilateral heel disability and for 
secondary service connection for a right calcaneal spur on 
the basis that they were not well grounded.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminated the concept of a well-grounded 
claim, previously found in 38 U.S.C.A. § 5107(a) (West 1991).  
The new law specifically provides that, in the case of any 
claim for benefits denied or dismissed by the VA or a court 
because the claim was not well grounded, where that denial or 
dismissal became final during the period beginning on July 
14, 1999, and ending on November 9, 2000, the VA shall, upon 
the request of the claimant or on the VA's own motion, order 
the claim readjudicated as if the denial or dismissal had not 
been made.  Therefore, with regard to the claims for service 
connection for a bilateral heel disability and for secondary 
service connection for a right calcaneal spur, which the 
Board denied in September 20, 2000, the veteran is hereby 
notified that he may request the RO to readjudicate these 
claims pursuant to the new law.


FINDINGS OF FACT

1.  The chronic right hip disability is not currently shown.

2.  In September 1985, the RO denied the veteran's claim for 
service connection for a right knee disorder.  Evidence 
received since the 1985 RO decision includes evidence with is 
cumulative or redundant of evidence previously considered, or 
the additional evidence, by itself or in connection with 
evidence previously assembled, is not so significant that it 
much be considered in order to fairly decide the merits of 
the claim.

3.  The service-connected left knee disability is currently 
manifested by arthritis with slight limitation of motion, and 
no more than moderate instability.


CONCLUSIONS OF LAW

1.  A claimed right hip disability was not incurred in or 
aggravated by service, nor is it proximately due to or the 
result of a service-connected condition.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303, 3.310 (2001).

2.  New and material evidence has not been submitted since 
the final September 1985 RO decision to reopen a claim for 
service connection for a right knee disability.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (2001). 

3.  The veteran's left knee disability is to be rated 20 
percent for instability, plus 10 percent for arthritis with 
limitation of motion.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 
5261 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from August 1969 to June 
1978.  Service medical records show that on an August 1969 
physical examination for enlistment purposes he was evaluated 
as normal.  In March 1975, the veteran sustained a contusion 
of the left knee in a motorcycle accident.  A diagnosis of 
tear of the medial meniscus of the left knee was subsequently 
made, and the meniscus was excised.  Postoperatively, the 
veteran continued to experience pain and was referred to a 
medical board in July 1977 with a diagnosis of pain, left 
knee.  The evaluation by the medical board resulted in the 
diagnoses of status post arthrotomy for medial meniscus tear 
of the left knee, and chondromalacia of the medial femoral 
condyle.  The veteran was returned to limited duty for six 
months.  However, he continued to experience pain in the left 
knee and was separated from service in June 1978 on the basis 
of a physical evaluation board finding of a left knee 
disability.

There was no evidence of a right knee or right hip disability 
in the service medical records.

In an August 1978 decision, the RO granted service connection 
and a 10 percent rating for a left knee disability.

An April 1979 VA examination showed slight deformity of the 
left knee and painful lateral motion.  An X-ray of the left 
knee showed minimal narrowing of the joint space with a 
benign cortical defect along the lateral femoral condyle.

In an August 1979 rating decision, the RO granted an 
increased rating of 20 percent for the left knee disability.

VA outpatient records from 1980 to 1985 show that the veteran 
was seen periodically with complaints of left knee pain.  A 
May 1981 VA examination resulted in a diagnosis of residuals 
of the left knee injury and arthrotomy with persistent bone 
defect, medial femoral condyle, with traumatic arthritis and 
chondromalacia of the left knee patella.

A July 1985 VA orthopedic examination reflected the veteran's 
concerns that he was overstraining his right knee by favoring 
his left knee.  He reported that he occasionally had brief 
mild pain and soreness of the right knee.  On examination of 
the left lower extremity, there was no measurable weakness or 
atrophy, and the left knee was stable with no ligamentous 
laxity.  There was very definite pain on grinding the left 
patella against the femoral condyles and pain along the 
medial aspect of the left patella and medial joint line.  The 
veteran was able to completely extend and flex the left knee 
with good strength, although extension was painful when 
forced.  Range of motion of both knees was from 0 to 140 
degrees.  Examination of the right knee was completely 
negative, both objectively and subjectively.  The diagnosis 
was residuals of left knee injury with subsequent medial 
meniscectomy, with early degenerative arthritis, medial joint 
narrowing, and chondromalacia patella.  The examiner 
specifically noted that there was no significant disability 
of the right knee.

In a September 1985 rating decision, the RO denied an 
increased rating for the left knee disability and denied 
service connection for a right knee condition.  The veteran 
did not appeal this decision.

A June 1987 VA orthopedic examination reflected essentially 
the same findings pertaining to the left knee as had been 
reported during the July 1985 examination.  A June 1987 VA X-
ray of the left knee reflected no fractures or subluxation.  
Mild narrowing of the left knee joint and minimal spur 
formation of tibial spines were consistent with degenerative 
joint disease.  Calcification was observed projecting from 
the medial femoral condyle.

A September 1991 VA orthopedic examination reflected that at 
times the veteran walked well and at other times he had a 
very definite left knee antalgic gait and limp.  He was 
wearing a heavy elastic knee support on the left knee.  With 
or without the support, he walked the same.  There was no 
obvious weakness or atrophy throughout either lower 
extremity.  Right and left thigh circumference measurements 
were equal at 211/2 inches; the right calf was a half-inch 
smaller than the left, 151/2 compared to 16 inches.  There was 
pain on pressure over the left patella and also pain on 
grinding of the left patella against the femoral condyles.  
During repetitive movements of the left knee, there was some 
patellar crepitus.  Range of motion of both knees was 0 to 
135 degrees.  Forced flexion of the left knee was painful; 
the right was not.  There was no obvious instability of the 
left knee.  The diagnosis was residuals of trauma and 
arthrotomy of the left knee with complete medial meniscectomy 
with increasing pain with probable chondromalacia of the 
patella with post traumatic degenerative changes.  A VA X-ray 
of the left knee showed no significant changes from the June 
1987 X-ray studies.

An April 1993 VA outpatient record showed that the veteran 
was seen for several complaints including straining of his 
right knee from his abnormal gait resulting from his left 
knee disability.  On examination of the extremities, the 
knees were stable.

In April 1993, the veteran claimed an increased rating for 
his left knee disability and claimed service connection for a 
right knee and a right hip disorder secondary to his left 
knee disability.

An August 1993 VA examination reflected the veteran's 
complaints that, due to favoring his left knee, he had 
developed right hip and right knee pain.  Examination of the 
lower extremities revealed symmetric muscle mass with 
specific measurements of the thighs and calves being nearly 
equal bilaterally with only one centimeter difference between 
right and left.  Examination of the right hip reflected 
flexion to 125 degrees, extension to 30 degrees, adduction to 
20 degrees, and abduction to 45 degrees.  External rotation 
was to 50 degrees, and internal rotation was to 35 degrees 
with less apparent associated pain.  Examination of the left 
knee revealed no tenderness with patella compression and no 
effusion.  Normal laxity was demonstrated to valgus and varus 
stress.  The anterior drawer test reflected 1 centimeter of 
tibial movement.  There was 135 degrees of active knee 
flexion and full extension of the knee.  Examination of the 
right knee revealed no pain with patella compression and no 
effusion.  There was normal laxity to valgus and varus 
stress.  The anterior drawer test reflected 1/2 centimeter of 
tibial movement.  Active range of motion showed 140 degrees 
of flexion and full extension.  Muscle strength testing of 
both lower extremities revealed 5/5 muscle strength in all 
muscles with inconsistent breakaway weakness of the 
quadriceps on the left.  The examiner further noted with 
regard to function of the lower extremities that the veteran 
was able to stand from a seated position without pushoff.  He 
could stand on his toes and on either extremity with 
assistance only for balance.  The sensory examination of the 
lower extremities was essentially symmetrically intact, and 
deep tendon reflexes were 2+ or normal bilaterally.

The diagnosis pertaining to the left knee was internal 
derangement of the left knee, status post traumatic injury 
and status post left medial meniscectomy.  Diagnoses also 
included bilateral myofascial hip pain.  No diagnosis of 
right knee pathology was rendered.  The examiner noted that 
the apparent weakness of the left knee extensors and chronic 
left knee pain appeared related to the left knee injury 
sustained in service.  The etiology of the bilateral hip pain 
was unclear.  VA August 1993 X-rays of the hips revealed 
osteophytes at the superior acetabular rim bilaterally.  It 
was noted that bony fragments on the right did not appear to 
be definitely attached to the acetabular rim and might 
represent intra-articular free bodies.  There was no evidence 
of significant degenerative change, no fracture or 
dislocation was identified, and the bones appeared normally 
mineralized.  The impression was osteophyte formation at the 
acetabular rim bilaterally with possible intra-articular body 
on the right.

In an October 1993 rating decision, the RO denied an 
increased rating for the left knee disability and denied 
service connection for a right hip disability as secondary to 
the service-connected left knee disability.  The RO also 
found new and material evidence had not been submitted to 
reopen a claim for secondary service connection for a right 
knee disability.  The veteran appealed the October 1993 
rating decision to the Board.

Reports, dated in early 1994, from a private physician, J. 
Sadrieh, M.D., show that the veteran sustained an injury to 
the left knee at work in September 1993.  The impression was 
contusion of the left knee and probably ongoing problems of 
degenerative changes in the knee secondary to the old 
meniscus removal.

A March 1994 VA X-ray of the left knee showed some medial 
joint space narrowing with some degenerative change of the 
medial joint space.  There was no evidence of joint effusion.  
There was a small well-corticated bony fragment near the 
adductor tubercle which could have been from an old post 
traumatic injury.

A May 1994 VA examination revealed that the veteran walked 
with a waddling type of gait.  Deep knee bending could be 
accomplished with some assistance as the veteran held onto a 
desk.  The circumference of the left knee was a 1/2 inch 
greater than the right knee.  Full flexion of the right knee 
was possible on passive motion whereas pain was experienced 
at 90 degrees flexion of the left knee.  There was abnormal 
mobility of the left leg at the knee joint on lateral 
movement as well as on medial movement but none in the 
anterior/posterior axis.  The reflexes were equal and active 
in the lower extremities.  X-ray of the left knee showed no 
evidence of significant change from the prior study in March 
1994.

A July 1994 VA progress note shows that the veteran was seen 
with complaints of pain in the left knee.  On examination, 
there was full range of motion of the left knee, no crepitus, 
and no atrophy.  There was no medial or lateral instability, 
and anterior and posterior drawer tests showed no significant 
instability bilaterally.  Reflexes were within normal limits.  
Strength testing was 5/5 bilaterally except that strength of 
the left knee was limited to 4/5 on extension by pain which 
the veteran felt on maximum effort.  The impression was 
chronic left knee pain for 20 years.  The examiner noted that 
X-rays were without significant findings other than 
degenerative changes.  The veteran reported that he owned a 
cane and used it sometimes for added support, and the 
examiner noted that, in observing the veteran's gait, he 
walked well without the cane, too.

In August 1996, the Board remanded issues of an increased 
rating for a left knee disability, secondary service 
connection for a right hip disability, and whether new and 
material evidence had been submitted to reopen a claim for 
secondary service connection for a right knee disability to 
the RO for additional development.

A February 1997 VA orthopedic examination reflected hip 
flexion of 0 through 125 degrees on the right.  Hip abduction 
was 0 through 45 degrees bilaterally.  Knee range of motion 
was 0 through 140.  The impression included left knee pain, 
degenerative joint disease, and possible trochanteric 
bursitis in the right leg.  X-rays of the left knee showed no 
significant change from past studies.  X-rays of the hips 
were compared to the X-rays done in August 1993 and showed no 
significant change.  X-rays of the pelvis showed no evidence 
of degenerative changes.  In a July 1997 addendum to the 
February 1997 examination report, the examiner expressed the 
opinion that the veteran's slight left knee pain did not 
contribute to right-sided hip or knee pathology.

A June 1999 VA orthopedic examination report reflects that 
range of motion of the right hip joint was within normal 
limits with full extension to about 0 degrees and flexion 
from 0 to 125 degrees.  The range of motion of the right knee 
was within normal limits with full extension to about 0 
degrees and full flexion from 0 to 140 degrees.  The muscle 
strength of the right lower extremity was within normal 
limits at 5/5.  Range of motion of the left knee was 
decreased, especially flexion which was about 0 to 110 
degrees.  The veteran was able to fully extend the left knee 
to about 0 degrees; however, muscle strength of the left 
lower extremity was to some degree decreased due to pain, 
especially on left knee extension.  No diagnoses were 
rendered of a right hip or right knee disability.

In September 2000, the Board remanded the issues of an 
increased rating for a left knee disability, secondary 
service connection for a right hip disability, and whether 
new and material evidence had been submitted to reopen a 
claim for secondary service connection for a right knee 
disability to the RO for additional development.

In a letter dated in October 2000, the RO provided the 
veteran with release-of-information authorization forms for 
him to complete to enable the RO to assist him in obtaining 
recent treatment records, if any, pertaining to his left 
knee, right knee, and right hip conditions.  Later in October 
2000, the RO received a letter from the veteran stating that 
he would submit private medical evidence pertaining to his 
left knee, right knee, and right hip conditions to the RO in 
the future.  No private medical evidence was submitted.

A January 2001 VA joints examination showed that the veteran 
reported that the left knee collapsed frequently and that he 
had occasional episodes of the knee locking.  He also 
reported that his knee frequently turned black and blue and 
became swollen without any trauma.  On examination, the 
examiner noted that the veteran ambulated with a rather 
marked limp on the left leg and that he wore a hinged knee 
brace on the left knee which was removed for the examination.  
On inspection of the left knee, there was a mild varus 
deformity, mild effusion, and a rather marked crepitus 
palpable on motion.  Stress examination of the left knee 
revealed good stability of the knee, anteriorly, posteriorly, 
medially, and laterally.  Flexion was possible to 100 degrees 
with some discomfort beginning at 70 degrees.  The veteran 
was able to fully extend the knee to 0 degrees.  Examination 
of the right knee reflected no evidence of any effusion.  
There was a mild crepitus palpable on motion.  There was no 
pain on palpation of the right knee.  There was good 
stability of the right knee anteriorly, posteriorly, 
medially, and laterally on stress examination.  Flexion was 
to 130 degrees, and there was full extension of the right 
knee.  Examination of the right hip demonstrated no pain on 
palpation including on palpation of the trochanteric area.  
Flexion of the right hip was to 125 degrees, and there was 
full extension.  External rotation was to 40 degrees; 
internal rotation, to 10 degrees.  Abduction of the right hip 
was to 45 degrees.  X-rays of the right hip and right knee 
were reported as being within normal limits.  The diagnoses 
included degenerative joint disease of the left knee, 
secondary to reconstructive surgery of the knee.  No 
diagnoses were rendered of any right hip or right knee 
pathology.  The examiner expressed the opinion that pain in 
the right hip and right knee was referred pain from the 
veteran's lumbar spine condition and not primary joint 
pathology.

In March 2001, the RO received a letter and a copy of a 
newspaper article from the veteran.  The veteran requested 
that the letter and article be forwarded to the Board with 
his appeal.  The veteran reiterated his contention that his 
right knee and right hip pain were caused by the strain put 
on them because of his favoring his left leg due to his left 
knee pain.  He also contended that, although the VA doctor 
had stated that the pain in his right hip and right knee was 
referred pain from his back, separate ratings nevertheless 
should be assigned for the right hip and right knee pain.  
The newspaper article concerned the case of another veteran 
who, because of injuries sustained to his right arm, came to 
rely heavily on his left side which in turn had caused his 
lower back to become stressed, making it painful to walk.  

II.  Analysis

The veteran claims secondary service connection for a right 
hip disability, seeks to reopen a finally denied claim for 
secondary service connection for a right knee disability, and 
claims an increased rating for a service-connected left knee 
disability.

The file shows that through correspondence, rating decisions, 
the statement of the case, and supplemental statements of the 
case, the RO has notified the veteran of the evidence needed 
to substantiate his claims.  Medical records have been 
obtained, and the veteran has been provided VA examinations.  
The evidence compiled with respect to the veteran's claims 
does not point to the existence of any additional evidence 
that would be relevant.  The Board is satisfied that the 
facts relevant to the claims have been properly developed to 
the extent possible.  The notice and duty to assist 
provisions of the law have been satisfied.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001) (Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000)); 66 
Fed. Reg. 45,620, 45,630 (2001) (to be codified at 38 C.F.R. 
§ 3.159).

A.  Service Connection For A Right Hip Disability.

Service connection will be granted for disability resulting 
from disease or injury which was incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Secondary service connection may be granted 
for a disability which is proximately due to or the result of 
an established service-connected condition.  38 C.F.R. 
§ 3.310.  Secondary service connection may be found when an 
established service-connected condition aggravates a 
non-service-connected disability; however, compensation may 
be paid only for that degree of disability above and beyond 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

The service medical records show no evidence of a right hip 
disability, and the veteran has not alleged that a right hip 
disability had its onset during active service.  Instead he 
claims that pain in the right hip developed after service 
because of his having favored his left leg over the years due 
to left knee, left hip, and back disorders.  Post-service 
medical records first show complaints of right hip pain many 
years after the veteran's active duty.  

Although the August 1993 and February 1997 VA examiners 
diagnosed myofascial bilateral hip pain and possible 
trochanteric bursitis of the right leg, respectively, more 
recent examinations conducted in June 1999 and January 2001 
reflect no diagnosis of any right hip disability to account 
for the veteran's complaints of right hip pain.  On the 
January 2001 VA examination report, the examiner specifically 
noted that examination of the right hip demonstrated no pain 
on palpation including on palpation of the trochanteric area.  
Moreover, other findings pertaining to the right hip on 
examination have been normal.  Range of motion testing of the 
right hip on VA examinations conducted in August 1993, 
February 1997, June 1999, and January 2001, showed full range 
of motion.  See 38 C.F.R. § 4.71, PLATE II.  Muscle strength 
testing of the right lower extremity in June 1999 was within 
normal limits at 5/5.  Although a finding of osteophyte 
formation at the acetabular rim with possible intra-articular 
body on the right was shown by VA X-ray in August 1993, no 
evidence of significant degenerative change was shown on the 
August 1993 X-ray and all other findings on this and other 
X-ray reports pertaining to the right hip have been normal.  
Specifically, a February 1997 X-ray showed no significant 
change when compared to the August 1993 X-ray , and the 
January 2001 VA examiner noted that X-rays of the right hip 
were within normal limits.

The medical evidence in this case demonstrates that the 
veteran's complaint of right hip pain is referred pain from 
his service-connected back disorder.  A complaint of pain in 
an area does not amount to a disability for which service 
connected may be granted.  Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  At the present time, the medical 
evidence does not demonstrate a chronic right hip disability 
from disease or injury of the right hip.  Without such a 
chronic right hip disability, neither direct nor secondary 
service connection may be granted.  See Degmetich v. Brown, 
104 F.3d 1328 (1997).  

A claimed right hip disability was not incurred in or 
aggravated by service, and it is not proximately due to or 
the result of a service-connected condition.  The 
requirements for direct or secondary service connection for a 
right hip disability are not met.  As the preponderance of 
the evidence is against the claim for service connection for 
a right hip disability, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  New And Material Evidence To Reopen A Claim
For Service Connection For A Right Knee Disability.

In the present case, a claim for service connection for a 
right knee disorder was previously denied by the RO in a 
September 1985 rating decision.  The veteran did not appeal 
this decision, and it is final.  38 U.S.C.A. § 7105.

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  During the time 
applicable to the present case, "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998). The definition of 
"new and material evidence" in 38 C.F.R. § 3.156(a) was 
recently revised, effective August 29, 2001.  66 Fed. Reg. 
45630 (2001).  However, this latest definition of new and 
material evidence only applies to a claim to reopen a finally 
decided claim received by the VA on or after August 29, 2001; 
thus it does not apply to the instant case.  66 Fed. Reg. 
45620 (2001).  

When the RO denied the veteran's claim for service connection 
for a right knee disability in September 1985, it considered 
service medical records from the veteran's active military 
service.  These records reflected no evidence of a right knee 
disability in service.  The veteran was separated from active 
service in June 1978.  Post-service medical evidence 
consisted of an April 1979 VA examination report, a May 1981 
VA examination report, VA outpatient treatment records dated 
from 1980 to 1985, and a July 1985 VA examination report.  
None of these records showed the presence of a right knee 
disability, and none reflected any complaints pertaining to 
the right knee except the July 1985 examination report.  That 
report reflected the veteran's concerns that he was 
overstraining his right knee by favoring his left knee.  He 
reported occasional brief mild pain of the right knee.  
Examination of the right knee was completely negative, 
however.  Thus, at the time of the September 1985 RO 
decision, there was no medical evidence showing that the 
veteran had a right knee disorder.

Evidence presented since the September 1985 RO decision 
consists of statements by the veteran in which he claims that 
he experiences pain in the right knee which he believes is 
due to the strain put on the knee by his gait which favors 
the left leg.  These assertions are not new as they are 
cumulative or redundant of his statements which were of 
record at the time of the prior final denial of the claim.  
38 C.F.R. § 3.156; Vargas-Gonzalez v. West, 12 Vet.App. 321 
(1999).  Moreover, as a layman, the veteran has no competence 
to give a medical opinion on the diagnosis or etiology of a 
condition, and his statements on such matters are not 
material evidence to reopen the claim.  38 C.F.R. § 3.156; 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Also of record since the 1985 RO decision are several 
examination reports with findings relevant to the right knee.  
A September 1991 VA orthopedic examination showed no obvious 
weakness or atrophy throughout either lower extremity.  An 
August 1993 VA examination revealed no effusion of the right 
knee, no pain of the right knee with patella compression, 
normal laxity to varus and valgus stress, full range of 
motion, and normal muscle strength and sensory examination.  
A February 1997 examination reflected normal knee range of 
motion from 0 through 140 degrees.  See 38 C.F.R. § 4.71, 
PLATE II.  A June 1999 VA examination showed full range of 
motion of the right knee and muscle strength of the right 
lower extremity within normal limits at 5/5.  No diagnosis of 
right knee pathology or disability was rendered in any of the 
foregoing reports.  The most recent VA examination, conducted 
in January 2001, reflected no evidence of effusion, no pain 
on palpation, full extension, and good stability of the right 
knee.  There was a mild crepitus palpable on motion and range 
of flexion was from 0 to 130 degrees.  X-rays of the right 
knee were within normal limits.  Like the previous 
examination reports, no diagnosis of right knee pathology or 
disability was rendered.  The examiner expressed the opinion 
that pain in the right knee was referred pain from the 
veteran's lumbar spine condition and not primary joint 
pathology.  The Board finds that the additional medical 
evidence is not material evidence to reopen the claim because 
it shows the presence of no right knee pathology, and without 
a current right knee disability there may be neither direct 
nor secondary service connection. 

Accordingly, the Board concludes that new and material 
evidence has not been submitted since the September 1985 RO 
decision which denied service connection for a right knee 
disorder.  Thus, the claim has not been reopened, and the 
September 1985 RO decision remains final.

C.  Increased Rating For A Left Knee Disability.

When rating the veteran's service-connected disabilities, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in claims for 
increased ratings; the more recent evidence is generally the 
most relevant in such claims, as it provides the most 
accurate picture of the current severity of the disabilities.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

A knee impairment with recurrent subluxation or lateral 
instability is rated 20 percent when moderate and 30 percent 
when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Under 38 C.F.R. § 4.71a, Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Pursuant to Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When there is 
arthritis with at least some limitation of motion, but to a 
degree which would be noncompensable under a limitation-of- 
motion code, a 10 percent rating will be assigned for each 
affected major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.

A 0 percent rating is warranted for limitation of leg flexion 
when it is limited to 60 degrees, a 10 percent rating is 
warranted when it is limited to 45 degrees, a 20 percent 
rating is warranted when it is limited to 30 degrees, and a 
30 percent rating is warranted when it is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

A 0 percent rating is warranted when leg extension is limited 
to 5 degrees, a 10 percent rating is warranted when it is 
limited to 10 degrees, a 20 percent rating is warranted when 
it is limited to 15 degrees, a 30 percent rating is warranted 
when it is limited to 20 degrees, a 40 percent rating is 
warranted when it is limited to 30 degrees, and a 50 percent 
rating is warranted when it is limited to 45 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

In precedent opinions, the VA General Counsel has held that 
separate ratings may be assigned for arthritis with 
limitation of motion of a knee (Diagnostic Codes 5003-5010) 
and for instability of a knee (Diagnostic Code 5257).  
VAOPGCPREC 9-98 (Aug. 14, 1998) and 23-97 (July 1, 1997).

In this case, X-rays of the left knee have shown degenerative 
changes.  The service-connected osteochondral defect of the 
left medial femoral condyle with traumatic arthritis is 
currently rated 20 percent disabling under Diagnostic Code 
5257 for a moderate degree of instability.  The recent 
medical evidence of record has shown good stability of the 
left knee, despite the veteran's lay assertions to the 
contrary.  Outpatient treatment records, dated in April 1993 
and July 1994 reflected findings of stable knees and no 
significant instability of the left knee, respectively.  An 
August 1993 VA examination showed normal laxity of the left 
knee with 1 centimeter tibial movement on anterior drawer 
test.  A May 1994 VA examination demonstrated abnormal 
mobility of the left leg at the knee joint on lateral and 
medial movement but none in the anterior/posterior axis.  The 
most recent VA examination in January 2001 revealed good 
stability of the left knee.  Thus, the evidence of record 
does not demonstrate a severe degree of subluxation or 
lateral instability of the knee to warrant a rating of 30 
percent under Diagnostic Code 5257.  

The Board will continue the current 20 percent rating for the 
left knee disability under Code 5257 which has been assigned 
based on moderate instability.  However, the question remains 
as to whether an additional separate compensable rating is 
warranted for arthritis and limitation of motion of the left 
knee.

Range of motion of the left knee demonstrated full extension 
and limitation of flexion to 135 on VA examinations in 
September 1991 and August 1993.  In May 1994, pain was 
experienced at 90 degrees of flexion of the left knee.  A 
July 1994 progress note showed full range of motion of the 
left knee.  Knee range of motion was full from 0 through 140 
degrees on February 1997 VA examination.  A June 1999 VA 
examination showed full extension of the left knee to 0 
degrees but limitation of flexion to about 110 degrees.  The 
most recent medical evidence, the VA examination of January 
2001, showed full extension of the left knee.  Flexion was to 
limited to 100 degrees with some discomfort beginning at 70 
degrees.

Thus, the medical evidence shows that the veteran has 
complaints of chronic left knee pain, with no limitation of 
extension of the knee, and with some limitation of flexion.  
See 38 C.F.R. § 4.71, Plate II (standard range of motion of 
the knee is from 0 degrees extension to 140 degrees flexion).  
If strictly rated under range-of-motion Codes 5260 and 5261, 
the reported ranges of motion do not meet the criteria even 
for a 0 percent rating.  However, the presence of arthritis, 
shown by X-ray, with at least some limitation of motion 
supports a 10 percent rating under Codes 5003 and 5010.  
While the veteran reports some pain, there is no credible 
evidence to show that pain on use or during flare-ups results 
in additional limitation of motion to the extent that the 
left knee disability would be more than 10 percent disabling 
under the limitation-of-motion codes. 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The RO has not assigned a separate rating for arthritis.  
Much in the VA General Counsel's opinions (VAOPGCPREC 9-98 
and 23-97) supports the view that range of knee motion must 
meet the criteria for a 0 percent rating of the limitation-
of-motion codes in order for there to be dual ratings.  
However, a footnote in one of these opinions (VAOPGCPREC 9-
98) states that a separate rating for arthritis could also be 
based on X-ray findings and painful motion under 38 C.F.R. 
§ 4.59.  Thus, it seems that dual ratings are permitted when 
there is arthritis and any limitation of motion of the knee 
(even if that limited motion does not meet the 0 percent 
criteria of the limitation-of-motion codes).

In this case, X-ray findings show arthritis of the left knee, 
and the veteran has been shown on examination to have some 
limitation of motion of the knee and painful left knee 
motion.  Therefore, the Board grants a higher rating for the 
left knee disability, consisting of a separate 10 percent 
rating for arthritis with limitation of motion.  The benefit-
of-the-doubt rule has been considered in reaching this 
decision.  38 U.S.C.A. § 5107(a).






ORDER

Service connection for a right hip disability is denied.

The application to reopen a claim for service connection for 
a right knee disability is denied.

The veteran's left knee disability is to be separately rated 
20 percent for instability and 10 percent for arthritis with 
limitation of motion.  To this extent, the appeal for a 
higher rating for the left knee disability is granted.




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

